COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION


Cause Number:              01-13-00168-CR
Trial Court Cause
Number:                    1239111
Style:                     Carl Edmond Yancy
                           v The State of Texas
                    *
Date motion filed :        August 6, 2014
                           Motion for Suspension of Texas Rule of Appellate Procedure 9.3 (regarding number of
Type of motion:            copies to be filed)
Party filing motion:       Appellant
Document to be filed:

Is appeal accelerated?      Yes        No

If motion to extend time:
         Original due date:
         Number of previous extensions granted:
         Date Requested:

Ordered that motion is:

              Granted
                    If document is to be filed, document due:
                        Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge’s signature: /s/ Terry Jennings
                          Acting individually           Acting for the Court

Panel consists of

Date: August 14, 2014